FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2021

                                      No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                                 v.

                              CITY OF SAN ANTONIO, TEXAS,
                                        Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-26125
                            Honorable Aaron Haas, Judge Presiding


                                         ORDER

        This is an accelerated appeal filed by three appellants: Bexar County Emergency Services
District No. 5, Bexar County Emergency Services District No. 10, and Diamond Environmental
Management, L.P. (collectively, “appellants”). The clerk’s record and reporter’s records were
due on February 22, 2021. See Tex. R. App. P. 35.1(b) (requiring the clerk’s record and
reporter’s record in an accelerated appeal to be filed within 10 days after the notice of appeal is
filed).
        On February 24, 2021, Ms. Krystal Torres, the Deputy District Clerk, filed a Notification
of Late Record stating she needed additional time in which to notify the attorney about payment
for the record and to prepare the record. The district clerk filed its record on March 3, 2021;
therefore, the district clerk’s notification of late record is moot.

         Ms. Mary Beth Sasala and Ms. Maria Gallegos are the court reporters responsible for
filing the reporter’s records in this appeal. On February 26, 2021, Ms. Sasala filed a Notification
of Late Record stating she was unaware an appeal had been filed and she anticipated filing the
record within thirty days after payment is received. Appellants are hereby ORDERD to provide
written proof to this court no later than March 15, 2021 that either (1) Ms. Sasala’s fee has
been paid or arrangements have been made to pay her fee; or (2) appellants are entitled to appeal
without paying Ms. Sasala’s fee. If appellants fail to respond within the time provided, this court
will only consider those issues raised in appellants’ briefs that do not require a reporter’s record
from Ms. Sasala for a decision. See TEX. R. APP. P. 37.3(c).
                                                                                      FILE COPY

        Ms. Gallegos has not filed a notification of late record or the reporter’s record. We,
therefore, ORDER Ms. Gallegos to file either (1) a notification of late record stating appellants
have not paid or made arrangements to pay for the reporter’s record or (2) the reporter’s
record no later than March 15, 2021.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court